Citation Nr: 1641984	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-18 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral knee disabilities.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for rhabdomyolysis of the arms.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1992 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal as to this matter has been revised to include consideration of the other applicable diagnoses of record in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, in essence, that he has an acquired psychiatric disorder, bilateral knee disabilities, bilateral hearing loss, and rhabdomyolysis of the arms as a result of active service.  In his July 2012 VA form 9 he reported he had been exposed to artillery and canon fire during service.  Although there is no indication of any post-service treatment for hearing loss, the Board notes that the Veteran is competent to report diminished hearing.  Such is sufficient to trigger the duty to afford the Veteran with a VA audiological examination.  

The Veteran's claim for service connection for rhabdomyolysis of both arms must be remanded on a similar basis.  Notably, service treatment records include a diagnosis of rhabdomyolysis in November 1992.  Rhabdomyolysis involves symptoms of muscle cramping and weakness, which the Veteran is arguably competent to report.

The Board also notes that during his June 2010 VA general medical examination the Veteran reported he sustained a hyperextension injury his left knee in 1994.  The examiner provided a diagnosis of left knee internal derangement without opinion as to etiology and found there was no pathology for a right knee diagnosis.  X-ray studies of the bilateral knees were noted to have been normal in November 2008.  VA treatment records include diagnoses of depressive, anxiety, and adjustment disorders and the June 2010 examination report also provided a diagnosis of adjustment disorder.  No opinions as to etiology were provided.  

Further, although the RO conceded verification of the Veteran's stressors concerning activities near Haiti, a May 2012 VA PTSD examination found the full criteria for a diagnosis of PTSD were not met.  A diagnosis of adjustment disorder was provided with comments indicating the disorder was associated with a recent event involving the murder of two of the Veteran's friends.  The examiner noted, however, that VA treatment records were unavailable for review.  As the June 2010 and May 2012 examiners are not shown to have adequately considered the Veteran's specific claims as to etiology, further development is required.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds additional VA medical examinations are required for adequate determinations.  Prior to any examination, up-to-date VA treatment records should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.  

2.  Schedule the Veteran for an examination to determine the nature and etiology of his acquired psychiatric disabilities.  The claims file, is to include a copy of this remand.  Review of the remand must be noted on the examination report.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

After reviewing the record and examining the Veteran, the examiner should provide the following opinion:

 (a) Identify/diagnose any psychiatric disability that currently exists or have existed during the pendency of the appeal, which have since resolved. 

 (b) If PTSD is diagnosed, in accordance with the DSM-IV, identify the stressor or stressors that led to such diagnosis. 

(c) For any diagnosed psychiatric disability other than PTSD, provide an opinion as to whether it is at least as likely as not that the disorder had its onset during active service or is related to any in-service disease, event, or injury.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Schedule the Veteran for a VA joints examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has currently or at any time during the appeal period a left or right knee disorder as a result of active service.  All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Schedule the Veteran for a VA audiology examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has currently or at any time during the appeal period hearing loss (for VA purposes) as a result of active service.  His history of in-service noise exposure must be expressly discussed and addressed.  All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

5.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has currently or at any time during the appeal period rhabdomyolysis of the arms as a result of active service, to include any defects of congenital, developmental or familial origin if the defect was subject to a superimposed disease or injury during service.  All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

6.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


